DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 4, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	3
1. Claim 4	3
2. Claims 16 and 17	4
3. Claim 20	4
IV. Claim Rejections - 35 USC § 102	4
A. Claims 7, 8, 12, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0177259 (“Gao”).	5
B. Claims 1-10, 12, 13, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0368039 (“Arteaga”) as evidenced by WO 2019/232344 (“WO-234”).	8
C. Claims 7, 8, 10, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over the article by Arnaiz, et al. entitled “Addition compounds of dichlorodioxomolybdenum(VI) from hydrochloric acid solutions of molybdenum trioxide. Crystal structure of dichlorodioxodiaaquamolybdenum(VI) bis(2,5,8-trioxanonane)” in Polyhedron, Vol. 13, No. 19, pp. 27452749, 1994.	12
V. Claim Rejections - 35 USC § 103	14
A. Claims 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Arteaga, as evidenced by WO-234.	14
VI. Double Patenting	16
Conclusion	17


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claim 4 is objected to because of the following informalities: 
In line 8 of claim 4, remove one of “diethylene triamine” and “diethylenetriamine” because they are the same compound.  
Appropriate correction is required.

III. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 4, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
1. Claim 4
Claim 4 reads,
204. The process of claim 1, wherein L1 and L2 are chosen independently and comprise monodentate ligands or are taken together to form bidentate ligands and are chosen from t-butyl nitrile, toluene, tetrahyrofuran, and acetonitrile, and such groups optionally substituted by one or more groups chosen from halo, cyano, nitro, C1-C6 alky, C1-C6 alkoxy, tetrahydrofuran, C1-C6 alkoxycarbonyl, and phenyl; 1,2-dimethoxyethane; 1,2-25diethoxyethane; 1,2-dimethoxypropane; N,N-dimethylacetamide; N,N-dimethylformamide; N,N-dimethylcyanoacetamide; N,N,N',N'-tetramethylethylenediamine, ethylenediamine, hexaethylene diamine, diethylene triamine, and diethylenetriamine; dimethylsulfoxide; and ethylene glycol, propylene glycol, 1,2-propanediol, 1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, and 1,6-hexanediol.
1 and L2, “t-butyl nitrile, toluene, tetrahyrofuran, and acetonitrile” or whether said list of substituents ends at the first semicolon thereby making the remaining compounds listed other ligands, L1 and L2.
For the purposes of patentability, the latter will be assumed. 

2. Claims 16 and 17
Claims 16 and 17 read,
16. A compound of claim 10 having the formula MoO2C12(CH3CN)2 in crystalline form and having the x-ray crystallographic structure as shown in Figure 1.  
17. A compound of claim 10 having the formula WO2C12(CH3CN)2 in crystalline 30form and having the x-ray crystallographic structure as shown in Figure 2.
Claims 16 and 17 are indefinite because it is unclear what structural features are being claimed by the structures shown in Figs. 1 and 2 that are distinct from claimed Formula (I).  
For the purposes of patentability, the claims will be interpreted as best understood.

3. Claim 20
Claim 20 recites the limitation “the water-immiscible solvent” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 7, 8, 12, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0177259 (“Gao”).
With regard to claim 7, Gao discloses,
7. A compound of Formula (I) 

    PNG
    media_image1.png
    127
    149
    media_image1.png
    Greyscale

wherein 
[1] M is chosen from molybdenum, chromium, and tungsten, 
[2] X is chosen from fluoro, 10chloro, bromo, and iodo, and 
[3] each L1 and L2 are the same or different and constitute: 
(i) a monodentate hydrocarbyl ligand coordinated with M, or 
(ii) are taken together to form a bidentate hydrocarbyl ligand coordinated with M; 
[4] wherein Formula (I) is in solid or liquid form [¶ 36, infra].  
oxygen, sulfur, or nitrogen atom.  
12. The compound of claim 7, wherein M is molybdenum.  
With regard to claims 1, 8, and 12, Gao discloses the MoO2Cl2(DMSO)2, as follows:

    PNG
    media_image2.png
    186
    187
    media_image2.png
    Greyscale

DMSO is dimethylsulfoxide, which has the following structure:

    PNG
    media_image3.png
    132
    224
    media_image3.png
    Greyscale


With regard to claim 19, Gao further discloses,
519. A process for preparing compounds of the Formula (I) 

    PNG
    media_image1.png
    127
    149
    media_image1.png
    Greyscale

wherein 
[1] M is chosen from molybdenum, chromium, and tungsten, 
[2] X is chosen from fluoro, chloro, bromo, and iodo, and 
[3] each L1 and L2 are the same or different and constitute:  
10(i) a monodentate hydrocarbyl ligand coordinated with M, or 

[4] (A) contacting a compound of the formula

    PNG
    media_image4.png
    102
    118
    media_image4.png
    Greyscale
[i.e. MoO3]
with 
(a) water containing about 0.1% (w/w) to about 48% (w/w) of a compound of the formula HX  [12 M HCl], and 
(b) a compound of the formula L1 and/or L2  [DMSO]; 
[5] followed by (B) isolation of the compound of Formula (I) as a solid or liquid.  
With regard to features [4] and [5] of claim 19, Gao states,
[0036] The catalyst was prepared by the typical procedure as follows: 100 mL of distilled water and 100 mL of concentrated (12 M) hydrochloric acid was added to 20.0 g (0.138 mol) of MoO3 powder.  This mixture was heated to just below boiling with mechanical stirring until the MoO3 has dissolved (2 h) and the resulting solution was cooled to room temperature. 50.0 mL (0.705 mol) of dimethyl sulfoxide [DMSO] was added with mechanical stirring.  After 15 min the white, microcrystalline precipitate was collected by suction filtration, washed with acetone (4×30 mL), and dried in vacuum. Yield: 43 g (86%). (See Garcia, N.; Rubio-Presa, R.; Garcia-Garcia, P.; Fernandez-Rodriguez, M. A.; Pedrosa, M. R.; Arnaiz, F. J.; Sanz, R., A selective, efficient and environmentally friendly method for the oxidative cleavage of glycols. Green Chemistry 2016, 18, 2335-2340.)
(Gao: ¶ 36; emphasis added)
Commercially available 12 M HCl, i.e. concentrated HCl is about 36.5 % v/v, which is what the Inventors of the Instant Application appear to be using in the sole example of synthesis of the Mo complex starting with HCl and MoO3 (Instant Specification: p. 9, line 30 to p. 10, line 15).  As such, it is presumed that the claimed “0.1% (w/w) to about 48% (w/w)” corresponds to the commercially available concentrated 12 M HCl that was used therein.  

Feature [5] is taught by the crystallization step and four times washing with acetone.
This is all of the features of claim 19.

B. Claims 1-10, 12, 13, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0368039 (“Arteaga”) as evidenced by WO 2019/232344 (“WO-234”).
With regard to claim 7, Arteaga discloses,
7. A compound of Formula (I) 

    PNG
    media_image1.png
    127
    149
    media_image1.png
    Greyscale

wherein 
[1] M is chosen from molybdenum, chromium, and tungsten, 
[2] X is chosen from fluoro, 10chloro, bromo, and iodo, and 
[3] each L1 and L2 are the same or different and constitute: 
(i) a monodentate hydrocarbyl ligand coordinated with M, or 
(ii) are taken together to form a bidentate hydrocarbyl ligand coordinated with M; 
[4] wherein Formula (I) is in solid or liquid form.  
Arteaga discloses the same classes of Mo and W complexes having claimed general formula (I), MEE'XX'·Ln (for monodentate ligands L) or MEE'XX'·L (for bidentate ligands L), where M is Mo or W, E and E' are O or S atoms, X and X' are one of Cl, Br, and I atoms 1 and L2 ligand(s), are nitriles (¶¶ 49-63, 261-263, 266), formamides (¶¶ 65-69, 268-269), acetamides (¶¶ 70-72, 268-269), diamides (¶¶ 73-74, 268-269), ketones (¶¶ 75-77, 270), esters and diesters (¶¶ 79-138, 271-273), ethers and polyethers (¶¶ 139-146, 278-279), and sulfides (¶¶ 147-150, 281). 
As to the actual examples of complexes wherein M is W, it is noted that the US publication of Arteaga is replete with typographical errors, specifically the error of using a subscript of “12” to the halide “Cl”, i.e. “Cl12”, rather than “Cl2” as is consistent with the formulas MEE'XX'·Ln and MEE'XX'·L, which requires exactly 2 halides --not 12.  As examples of the typographical errors see paragraph [0263], showing, e.g., WO2C112(tBuCN)2, instead of WO2C12(tBuCN)2.  Evidence that the “12” should be “2” can be found—not just in the formulas MEE'XX'·Ln and MEE'XX'·L—but also from the equivalent WO publication of Arteaga WO 2019/232344 at page 16, lines 20-23 and page 17, lines 17-20 and p. 18, lines 11-22, all of which correctly use the subscript “2” rather than “12” for the halide Cl. 
This is all of the features of claim 7.
With regard to claims 8-10, 12, and 13, Arteaga further discloses,
8. The compound of claim 1, wherein the hydrocarbyl ligand further comprises at 15least one oxygen [e.g. ketones, esters, diesters, ethers, polyethers at ¶¶ 75-146], sulfur [e.g. sulfides at ¶¶ 147-150], or nitrogen [e.g. formamide, acetamide, diamide at ¶¶ 65-74] atom.  
9. The compound of claim 7, wherein the compound of Formula (I) possesses less than about 3 weight percent impurities [¶ 312: “Purity of the disclosed Group 6 transition metal-containing film forming compositions is preferably higher than 99.9% w/w.” “Preferably, the total quantity of these impurities is below 0.1% w/w.” (Emphasis added.); ¶¶ 374, 382, 384, 386: “pure”].  
10. The compound of claim 7, wherein the compound of Formula (I) is in crystalline form [¶ 293: e.g. MoO2Cl2DMF2, where DMF is dimethylformamide; ¶¶ 299, 304, 308; Table 1 on p. 17, MoO2Cl2·(tBuCN)2, where tBuCN is tert-butylnitrile or “pivalonitrile”].
supra].  
13. The compound of claim 7, wherein M is tungsten [supra].  
 With regard to claim 18, Arteaga discloses,
18. A compound of claim 10 having the formula MoO2C12(tetrahydrofuran)2 in crystalline form [¶¶ 382-383], and having less than 1% impurities by weight [¶ 312: “Purity of the disclosed Group 6 transition metal-containing film forming compositions is preferably higher than 99.9% w/w.” “Preferably, the total quantity of these impurities is below 0.1% w/w.” (Emphasis added.)].  

With regard to claim 1, Arteaga further discloses,
1. A process for forming a material on a substrate, comprising 
[1a] contacting the substrate with a compound of the Formula (I) 

    PNG
    media_image1.png
    127
    149
    media_image1.png
    Greyscale

wherein 
[1b] M is chosen from molybdenum, chromium, and tungsten, 
[1c] X is chosen from fluoro, 10chloro, bromo, and iodo, and 
[1d] each L1 and L2 are the same or different and constitute: 
(i) a monodentate hydrocarbyl ligand coordinated with M, or 
(ii) are taken together to form a bidentate hydrocarbyl ligand coordinated with M; 
[2] depositing the molybdenum, chromium, or tungsten-containing material onto the substrate under vapor deposition conditions [Title, Abstract, Figs. 6 and 27-30, ¶¶ 1-8, 171, 175, 189-205, 315-371].  

This is all of the features of claim 1.
With regard to claim 2, Arteaga further discloses,
152. The process of claim 1, wherein the hydrocarbyl ligand further comprises at least one oxygen [e.g. ketones, esters, diesters, ethers, polyethers at ¶¶ 75-146], sulfur [e.g. sulfides at ¶¶ 147-150], or nitrogen [e.g. formamide, acetamide, diamide at ¶¶ 65-74] atom.  
3. The process of claim 1, wherein L1 and L2 are chosen independently and comprise monodentate ligands or are taken together to form bidentate ligands and are chosen from diamines [¶ 384; Table 2: MoO2Cl2·(TMEDA)], triamines and glycols [¶ 279: “ethylene glycol diethyl ether (Et-O--CH2--CH2--O-Et or EGEE)”].  
204. The process of claim 1, wherein L1 and L2 are chosen independently and comprise monodentate ligands or are taken together to form bidentate ligands and are chosen from 
[1] t-butyl nitrile [¶¶ 54, 262], toluene, tetrahyrofuran [¶ 384: MoO2Cl2(THF)2], and acetonitrile, and such groups optionally substituted by one or more groups chosen from halo, cyano, nitro, C1-C6 alky, C1-C6 alkoxy, tetrahydrofuran, C1-C6 alkoxycarbonyl, and phenyl;
[2] 1,2-dimethoxyethane; 1,2-25diethoxyethane [¶ 279: “ethylene glycol diethyl ether (Et-O--CH2--CH2--O-Et or EGEE)”]; 1,2-dimethoxypropane; 
[3] N,N-dimethylacetamide; N,N-dimethylformamide; N,N-dimethylcyanoacetamide; 
[4] N,N,N',N'-tetramethylethylenediamine [¶ 384; Table 2: MoO2Cl2·(TMEDA)], ethylenediamine, hexaethylene diamine, diethylene triamine, and diethylenetriamine; 
[5] dimethylsulfoxide; and 
[6] ethylene glycol, propylene glycol, 1,2-propanediol, 1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, and 1,6-hexanediol.  
305. The process of claim 1, wherein L1 and L2 are taken together to form a bidentate ligand chosen from 
[1]] ethylene glycol, propylene glycol, 1,2-propanediol, 1,3-propanediol, 1,4-31E000196 US butanediol, 1,5-pentanediol, 1,6-hexanediol, 
N,N,N',N'-tetramethylethylenediamine [¶ 384; Table 2: MoO2Cl2·(TMEDA)], ethylenediamine, and diethylenetriamine.  
6. The process of claim 1, wherein M is molybdenum and L1 and L2 are 1,2- dimethoxyethane, tetrahydrofuran [¶ 384: MoO2Cl2(THF)2], or acetonitrile.  

C. Claims 7, 8, 10, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over the article by Arnaiz, et al. entitled “Addition compounds of dichlorodioxomolybdenum(VI) from hydrochloric acid solutions of molybdenum trioxide. Crystal structure of dichlorodioxodiaaquamolybdenum(VI) bis(2,5,8-trioxanonane)” in Polyhedron, Vol. 13, No. 19, pp. 27452749, 1994.
With regard to claims 7 and 19, Arnaiz discloses the Mo-complexes having Formula (1), MoO2Cl2(DMF)2, where DMF is dimethylformamide and is obtained in crystalline form, and MoO2Cl2(diglyme)2, where diglyme is the common name for 2,5,8-trioxanonane, a polyether, and is obtained in solid form, i.e. “waxy” (Arnaiz: Abstract, p. 2746 sections entitled “Preparation of MoO2Cl2(DMF)2”, “Preparation of MoO2Cl2(H2O)2]·(diglyme)2”, and “Preparation of MoO2Cl2(diglyme)2”).  Each of these complexes reads on claimed formula (I) of claims 7 and 19.  
With regard to claim 8, 10, and 12, Arnaiz further discloses,
8. The compound of claim 1 [sic; presumed “7”], wherein the hydrocarbyl ligand further comprises at 15least one oxygen, sulfur, or nitrogen atom [supra].  
10. The compound of claim 7, wherein the compound of Formula (I) is in crystalline form [supra].  
12. The compound of claim 7, wherein M is molybdenum [supra].

With regard to claim 19, Arnaiz further discloses,
519. A process for preparing compounds of the Formula (I) 

    PNG
    media_image1.png
    127
    149
    media_image1.png
    Greyscale

wherein 
[1] M is chosen from molybdenum, chromium, and tungsten, 
[2] X is chosen from fluoro, chloro, bromo, and iodo, and 
[3] each L1 and L2 are the same or different and constitute:  
10(i) a monodentate hydrocarbyl ligand coordinated with M, or 
(ii) are taken together to form a bidentate hydrocarbyl ligand coordinated with M; which comprises: 
[4] (A) contacting a compound of the formula

    PNG
    media_image4.png
    102
    118
    media_image4.png
    Greyscale
[i.e. MoO3]
with 
(a) water containing about 0.1% (w/w) to about 48% (w/w) of a compound of the formula HX  [6 M HCl], and 
(b) a compound of the formula L1 and/or L2  [DMF, diglyme]; 
[5] followed by (B) isolation of the compound of Formula (I) as a solid or liquid.
 As to features [4] and [5] of claim 19, see Arnaiz at page 2746, sections entitled “Preparation of MoO2Cl2(DMF)2” for reacting MoO3 with 6 M HCl followed by contact with the DMF.  See also, the sections entitled “Preparation of MoO2Cl2(H2O)2]·(diglyme)2” and “Preparation of MoO2Cl2(diglyme)2” on page 2746, which use the same MoO3 in 6 M HCl but subsequently contact with diglyme.  

20. The process of claim 19, wherein the water-immiscible solvent is chosen from dichloromethane, ethyl acetate, diethyl ether, toluene, benzene, and pentane.
See aforementioned the sections entitled “Preparation of MoO2Cl2(H2O)2]·(diglyme)2” and “Preparation of MoO2Cl2(diglyme)2”, which use diethyl ether as a solvent in collection of MoO2Cl2(diglyme)2 from MoO2Cl2(H2O)2]·(diglyme)2.
This is all of the features of claims 19 and 20.

V. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Arteaga, as evidenced by WO-234.
Claim 11 reads,
11. The compound of claim 7, wherein L1 and L2 are acetonitrile.  
The prior art of Arteaga WO-234, as explained above, discloses each of the features of claim 7.  
While Arteaga discloses several actual examples wherein L1 and L2 are nitriles, said nitriles have the alkyl portion as C3, C4, and C5 alkyls (Arteaga: ¶¶ 52-62 and 261, 262, and 266), while acetonitrile has a C1 alkyl portion or methyl.  However, Arteaga more generally discloses that the nitriles (RCN) can be any of the C1 to C10 alkyls (Arteaga: ¶¶ 44-47).
1 and L2 in claimed Formula (I) a methyl group because Arteaga suggests making the R substituent of a nitrile a methyl group (id.), which results in the ligands being acetonitrile. 

Claims 14 and 15 read,
14. A compound of claim 10, having the formula MoO2C12(CH3CN)2 in crystalline form, and having less than 1% impurities by weight.
15. A compound of claim 10 having the formula WO2C12(CH3CN)2 in crystalline form, and having less than 1% impurities by weight.
The prior art of Arteaga WO-234, as explained above, discloses each of the features of claims 10.  
Arteaga using a methyl group in the nitriles RCN, i.e. MeCN or acetonitrile, thereby includes the compounds MoO2C12(CH3CN)2 and WO2C12(CH3CN)2, as required in claims 14 and 15, respectively.
Arteaga further teaches that the example Mo complex, MoO2C12(tBuCN)2 having tert-butyl nitrile as L, is obtained in crystalline form (Table 1 on p. 17).  In addition, Arteaga further teaches that the purification procedures result in impurities of “below 0.1% w/w”, stating, “Purity of the disclosed Group 6 transition metal-containing film forming compositions is preferably higher than 99.9% w/w.” “Preferably, the total quantity of these impurities is below 0.1% w/w.” (Arteaga: ¶ 312; emphasis added).  (See also ¶¶ 374, 382, 384, 386.)

Claims 16 and 17 read,with regard to 
16. A compound of claim 10 having the formula MoO2C12(CH3CN)2 in crystalline form and having the x-ray crystallographic structure as shown in Figure 1.  
2C12(CH3CN)2 in crystalline 30form and having the x-ray crystallographic structure as shown in Figure 2.
Inasmuch as the nitrile complex having tert-butyl nitrile as L, i.e. MoO2C12(tBuCN)2,  is obtained in crystalline form (Table 1 on p. 17), it is held, absent evidence to the contrary, that when L is the suggested acetonitrile, MeCN, that each of MoO2C12(MeCN)2 and WO2C12(MeCN)2 would be obtained in crystalline form.  In this regard, it is known that the CN-moiety or nitrile moiety is polar, while the alkyl moiety is non-polar.  As the number of carbons in the alkyl moiety increases, the polarity of the overall nitrile decreases because the polar CN moiety becomes proportionally less significant as the non-polar alkyl portion increases and, consequently, ease of crystallization correspondingly decreases.  Consequently, the complex having acetonitrile (C1) as the ligand would be more likely to crystallize than the complex with tert-butylnitrile (C4) that Arteaga recovered in crystalline form (id.).  As such, the burden of proof is shifted to Applicant to prove the contrary, i.e. that MoO2C12(MeCN)2 and WO2C12(MeCN)2 would not be obtained in crystalline form.  (See MPEP 2112(I)-(V).) 

VI. Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The rejection could be overcome by changing the dependency of claim 8 form claim 1 to claim 7, as perhaps was intended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814